          Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 1 of 7




 1   Daniel Low (Bar #218387)
     dlow@kotchen.com
 2   Daniel Kotchen (pro hac vice)
     dkotchen@kotchen.com
 3
     Lindsey Grunert (pro hac vice)
 4   lgrunert@kotchen.com
     KOTCHEN & LOW LLP
 5   1745 Kalorama Road NW, Suite 101
     Washington, DC 20009
 6   Telephone: (202) 471-1995
 7   Fax: (202) 280-1128

 8   Attorneys for Plaintiffs and Putative Class

 9

10

11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN JOSE DIVISION
14    GREGORY HANDLOSER and CERAFIN
15    CASTILLO,
                                                   Case No. 5:19-cv-1242
                            Plaintiffs,
16
             v.                                    PLAINTIFFS’ OPPOSITION TO
17                                                 DEFENDANTS’ REQEST FOR LEAVE
                                                   TO FILE MOTION FOR PROTECTIVE
18    HCL TECHNOLOGIES LTD. and HCL                ORDER
      AMERICA, INC.,
19
                         Defendants.               CLASS ACTION
20

21

22

23

24

25

26

27

28
          Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 2 of 7




 1       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ REQUEST FOR LEAVE TO FILE
                          MOTION FOR PROTECTIVE ORDER
 2
            Instead of following the joint letter brief requirement and meet and confer requirements for
 3
     discovery disputes required by the Court’s Standing Order, Defendants HCL Technologies Ltd. and
 4
     HCL America, Inc. (“HCL”) filed an administrative motion under Local Rule 7-11, seeking leave to
 5
     file a formal noticed motion for protective order (and attaching that motion) without substantively
 6
     conferring with Plaintiffs’ counsel. HCL’s request for leave should be denied because HCL failed to
 7
     follow the discovery dispute resolution procedure of the Standing Order and failed to comply with
 8
     the meet and confer requirements of Local Rule 37-1.
 9
                                            I.      BACKGROUND
10
            On August 19, 2020, Plaintiffs served HCL with a copy of a document subpoena that they
11
     intended to serve on VDart, Inc.’s counsel, Russell Ethridge. Grunert Decl. ¶ 2. Plaintiffs served the
12
     subpoena on Mr. Ethridge later that evening, with an August 31 compliance date. Id. On August 26,
13
     during a meet and confer call on a separate issue, Plaintiffs asked HCL if it intended to file a motion
14
     to quash the subpoena or for a protective order. Id. ¶ 3. HCL informed Plaintiffs that HCL was
15
     considering the issue, but had not yet decided. Id.
16
            On Friday, August 28, HCL informed Plaintiffs via email that HCL intended to file a motion
17
     for protective order and/or to quash the subpoena. Email from B. Berry to L. Grunert, et al. (Aug.
18
     28, 2020) (Ex. 1). HCL requested a lead counsel call the same day, stating that it intended to seek
19
     relief the following Monday unless Plaintiffs agreed to extend the deadline for a motion to quash. Id.
20
     HCL stated that HCL intended to file a joint letter instead of a noticed motion only if Plaintiffs agreed
21
     to extend the deadline. Id.
22
            In an email response, Plaintiffs pointed out that HCL had not yet requested a meet and confer
23
     related to the subpoena, and that a lead counsel call was therefore premature. Email from L. Grunert
24
     to B. Berry, et al. (Aug. 28, 2020) (Ex. 1). Nonetheless, Plaintiffs stated that they would participate
25
     in a lead counsel call “if you’re demanding one without a meet and confer call first.” Id. Plaintiffs
26
     also expressed surprise that HCL had “waited until the last minute to raise this issue,” and that
27
     Plaintiffs were “not willing to agree to any preservation of rights related to any delay by HCL in
28
           Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 3 of 7




 1
     seeking relief.” Id.
 2
            The parties held a meeting of lead counsel later that day. Grunert Decl. ¶ 4.1 During the call,
 3
     HCL did not disclose the substantive basis of its motion. Id. ¶ 5. Instead, HCL asked again about
 4
     Plaintiffs’ willingness to extend HCL’s deadline to move for a protective order, and again stated that
 5
     it did not intend to file a joint letter brief if Plaintiffs would not extend HCL’s deadline. Id. While
 6
     Plaintiffs were unwilling to extend HCL’s deadline, Plaintiffs expressed that they were prepared to
 7
     participate in the joint letter briefing process if HCL chose to move forward with a joint letter brief.
 8
     Id.
 9
            In a subsequent e-mail, Plaintiffs stated their position that the issue “should be the subject of a
10
     joint letter brief.” Email from D. Low to S. Zenewicz, et al. (Aug. 30, 2020 (Ex. 1).
11
            On August 31, HCL filed a request for leave under Local Rule 7-11 to file a motion for a
12
     protective order. (ECF 145).
13
            The parties have filed nine joint letter briefs in this matter, and are very familiar with the
14
     Standing Order’s requirements related to those filings. See ECFs 46, 48, 62, 69, 70, 86, 87, 88, 128.
15
     The parties have also briefed the requirements of the Standing Order in the context of Plaintiffs’
16
     sanctions’ motions, in which Plaintiffs pointed out HCL’s repeated failures to meet and confer in
17
     good faith as required by the Standing Order. See Pls.’ 1st Mot. for Sanctions at 4-5, 7-8 (ECF 77).
18
     In its August 21 ruling on the motions, the Court found that HCL’s conduct was “not acceptable” and
19
     “admonishe[d] HCL and its counsel that they must comply in good faith with both the letter and spirit
20
     of the Court’s [Standing] order going forward.” Order at 12 (ECF 142).
21
                                         II.     LEGAL STANDARD
22
            The Court’s Standing Order provides that, “[a]bsent leave of Court, parties should not file
23
     formal noticed motions under Civil L.R. 7-2 addressed to discovery-related disputes, but instead
24
     should follow the procedures described below.” Standing Order for Civil Cases, M.J. DeMarchi at
25
     2. The discovery dispute resolution procedures “govern the resolution of discovery disputes,
26

27   1
      Unlike HCL, Plaintiffs have never unnecessarily delayed the meet and confer process. Rather,
     Plaintiffs acceded to HCL’s demand for a same-day lead counsel call. Ex. 1.
28
                                                         2
     PLS.’ OPP’N TO HCL’S REQ. FOR LEAVE TO FILE                                  CASE NO. 5:19-CV-1242
             Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 4 of 7




 1
     including disputes about proposed protective orders.” Id. (emphasis added). The procedures also
 2
     apply to third-party discovery. Id. at 4 (“These procedures for the resolution of discovery disputes
 3
     shall also apply to non-parties involved in discovery[.]”).
 4
              When the parties have a discovery dispute, the Standing Order requires that they first “shall
 5
     attempt in good faith to resolve the dispute by agreement.” Id. at 2. “If such efforts fail, the party
 6
     seeking relief may demand a conference of lead counsel to discuss resolution of the dispute.” Id. The
 7
     requirements are in place, in part, because “[t]he Court does not wish to be inundated with
 8
     unnecessary discovery disputes that should be resolved by the parties themselves.” Order at 11 (ECF
 9
     142).
10
              Courts similarly deny requests for leave to file discovery motions when the moving party fails
11
     to comply with the Court’s standing order. See, e.g., Loop Al Labs Inc. v. Gatti, No. 15-cv-00798-
12
     HSG (DMR), 2016 U.S. Dist. LEXIS 179335, at *19-25 (N.D. Cal. Dec. 27, 2016) (recounting
13
     repeated denials of plaintiff’s administrative motions for leave to compel discovery when plaintiff
14
     had not complied with the Court’s Standing Order regarding resolution of discovery disputes);
15
     Martinez v. Trott, No. 16-506 PSG (SPx), 2016 U.S. Dist. LEXIS 189522, at *1 (C.D. Cal. July 20,
16
     2016) (discussing prior denial of motion for leave to amend the pleadings where “the parties failed
17
     to comply with the meet-and-confer requirement in Central District of California Local Rule 7-3 and
18
     this Court's Standing Order.”); see also Wright v. Old Gringo, Inc., No. 17cv1996-BAS (MSB), 2020
19
     U.S. Dist. LEXIS 55037, at *8-9 (S.D. Cal. Mar. 30, 2020) (denying motion to quash in part because
20
     it was “improperly filed” as a motion instead of a joint motion and without “adequate efforts to meet
21
     and confer” as required under the standing orders for discovery motions).
22
              Local Rule 37-1 provides that: “The Court will not entertain a request or a motion to resolve
23
     a disclosure or discovery dispute unless, pursuant to Fed. R. Civ. P. 37, counsel have previously
24
     conferred for the purpose of attempting to resolve all disputed issues.” L.R. 37-1(a).
25
                                              III.   ARGUMENT
26
              Plaintiffs oppose HCL’s motion for leave to file its motion for a protective order as a formal
27
     noticed motion because HCL should instead be required to follow the discovery dispute resolution
28
                                                         3
     PLS.’ OPP’N TO HCL’S REQ. FOR LEAVE TO FILE                                 CASE NO. 5:19-CV-1242
           Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 5 of 7




 1
     procedures set forth in the Court’s Standing Order and should be required to comply with the meet
 2
     and confer requirements of Local Rule 37-1. HCL seeks to circumvent those procedures because
 3
     HCL failed to timely inform Plaintiffs of the dispute, and HCL has failed to engage in any substantive
 4
     meet and confer with Plaintiffs on this issue.
 5
            HCL’s proposed motion for a protective order is a discovery motion subject to the Court’s
 6
     discovery dispute resolution procedures. Standing Order at 2 (stating that those procedures apply to
 7
     “proposed protective orders”); Wright, 2020 U.S. Dist. LEXIS 55037, at *7 (“Motions to quash
 8
     subpoenas and motions for protective orders, pursuant to Rules 26 and 45 are typically treated as
 9
     discovery motions.”).
10
            The Court “admonishe[d]” HCL on August 21, 2020 that HCL and its counsel “must comply
11
     in good faith with both the letter and spirit of the Court’s [Standing] order going forward.” Order at
12
     12 (ECF 142). If the Court grants HCL’s motion for leave, it would be allowing HCL to circumvent
13
     at least three requirements of the standing order. First, HCL failed to “attempt in good faith to resolve
14
     the dispute by agreement” prior to demanding a conference of lead counsel, as required by the
15
     Standing Order (¶¶ a-b at p. 2). See Email from L. Grunert to B. Berry, et al. (Aug. 28, 2020) (Ex. 1).
16
     Rather, HCL jumped straight to demanding a lead counsel conference in its first communication with
17
     Plaintiffs about the potential dispute. Email from B. Berry to L. Grunert, et al. (Aug. 28, 2020) (Ex.
18
     1).
19
            Second, during the conference of lead counsel, HCL made no effort to “discuss resolution of
20
     the dispute” as required by the Standing Order (¶ b at p. 2). Instead, HCL asked only if Plaintiffs
21
     would agree to extend HCL’s deadline to move to quash. Grunert Decl. ¶ 5. HCL then stated that,
22
     because Plaintiffs declined to extend HCL’s deadline, HCL did not intend to file a joint letter brief.
23
     Id.
24
            Third, HCL seeks to avoid the timing requirements of the discovery dispute resolution
25
     procedures because HCL belatedly decided to seek a protective order. While HCL received a copy
26
     of Plaintiffs’ subpoena on August 19, and was aware of HCL’s August 31 deadline to file a motion
27
     for protective order, HCL waited until Friday, August 28 – one business day before HCL’s deadline
28
                                                         4
     PLS.’ OPP’N TO HCL’S REQ. FOR LEAVE TO FILE                                  CASE NO. 5:19-CV-1242
          Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 6 of 7




 1
     to file – before informing Plaintiffs that HCL intended to challenge the subpoena. Id. ¶ 2; Email from
 2
     B. Berry to L. Grunert, et al. (Aug. 28, 2020) (Ex. 1). Plaintiffs had asked HCL on August 26 whether
 3
     HCL intended file a motion to quash, and as of August 26, HCL remained undecided. Grunert Decl.
 4
     ¶ 3. On August 30, Plaintiffs reminded HCL that the motion for protective order “should be the subject
 5
     of a joint letter brief.” Email from D. Low to S. Zenewicz, et al. (Aug. 30, 2020 (Ex. 1). HCL admits
 6
     that it would have complied with the discovery dispute resolution procedures if HCL could still meet
 7
     its filing deadline while still following those procedures. Defs.’ Req. for Leave at 1 (ECF 145).
 8
               The Standing Order encourages parties to raise discovery disputes early instead of waiting
 9
     until the last minute. “The Court does not wish to be inundated with unnecessary discovery disputes
10
     that should be resolved by the parties themselves.” Order at 11 (ECF 142). HCL could have followed
11
     the Standing Order’s requirements and still met its deadline had it timely raised the dispute with
12
     Plaintiffs. Instead, HCL belatedly raised the issue with Plaintiffs only one business day before HCL’s
13
     filing deadline. Such dilatory behavior does not justify HCL’s failure to comply with the Standing
14
     Order. HCL’s motion should be denied. Loop Al Labs Inc., 2016 U.S. Dist. LEXIS 179335, at *19-
15
     25 (recounting denials of plaintiff’s administrative motions for leave to compel discovery when
16
     plaintiff had not complied with the Court’s Standing Order regarding resolution of discovery
17
     disputes); Martinez, 2016 U.S. Dist. LEXIS 189522, at *1 (discussing prior denial of motion for leave
18
     to amend where party failed to comply with meet and confer requirements of Local Rule and Standing
19
     Order).
20
               Moreover, HCL failed to comply with Local Rule 37-1 because it did not confer with Plaintiffs
21
     “for the purpose of attempting to resolve all disputed issues.” L.R. 37-1(a). Rather, the parties
22
     conferred only about HCL’s request that Plaintiffs extend HCL’s filing deadline. Grunert Decl. ¶ 5.
23
     When a party fails to comply with this requirement of Local Rule 37-1, “[t]he Court will not entertain
24
     a . . . motion to resolve a . . . discovery dispute.” L.R. 37-1(a).
25
                                                IV.     CONCLUSION
26
               Because HCL failed to comply with the Standing Order and Local Rule 37-1(a), HCL’s
27
     Request for Leave to File a Motion for a Protective Order should be denied.
28
                                                          5
     PLS.’ OPP’N TO HCL’S REQ. FOR LEAVE TO FILE                                 CASE NO. 5:19-CV-1242
          Case 5:19-cv-01242-LHK Document 146 Filed 08/31/20 Page 7 of 7




 1   DATED: August 31, 2020                               Respectfully submitted,
 2                                                        By: /s/Daniel Low
                                                          Daniel Low, SBN 218387
 3
                                                          Daniel Kotchen (pro hac vice)
 4                                                        Lindsey Grunert (pro hac vice)
                                                          KOTCHEN & LOW LLP
 5                                                        Washington, DC 20009
                                                          Telephone: (202) 471-1995
 6                                                        Email: dlow@kotchen.com;
 7                                                        dkotchen@kotchen.com;
                                                          lgrunert@kotchen.com
 8
                                                          Attorneys for Plaintiffs and Putative Class
 9

10

11

12
                                     CERTIFICATE OF SERVICE
13
            I hereby certify that a true and correct copy of the foregoing was served on all counsel of
14
     record by electronic service through the Clerk of the Court’s CM/ECF filing system.
15

16   DATED: August 31, 2020                               By: /s/Daniel Low
17                                                        Daniel Low

18

19

20

21

22

23

24

25

26

27

28
                                                      6
     PLS.’ OPP’N TO HCL’S REQ. FOR LEAVE TO FILE                               CASE NO. 5:19-CV-1242
